AQ 245B (Rev. 02/08/2019} Judgment in a.Criminal Petty Case (Modified) ~ Page 1 of 1 .

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

  

 

 

 

 

 

 

 

 

 

 

 

United States of America _ JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)
Jose Lopez-Garcia Case Number: 3:20-mj-20333
| Robert Kim Schwarz
Defendant's Attorney _
REGISTRATION NO, 94339298 - F H L. - ea
THE DEFENDANT: | .
XI pleaded guilty to count(s) 1 of Complaint FEB 1 2 2020
- [) was found guilty to count(s) CLERK US DISTRICT COURT
after a plea of not guilty. SOUTHERN OFS TRIGT CF CALE CENTS
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section _ Nature of Offense -Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) lL.
LC) The defendant has been found not guilty on count(s)
C Count(s) . dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of;
» } |

_ ENTIME SERVED o days

 

mI Assessment: $10 WAIVED & Fine: WAIVED

XI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents j in
the defendant’s possession at the time of arrest upon their deportation or removal.

L] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days .
of any change of name, residence, or mailing address unti! all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Wednesday, February 12, 2020
Date of Imposition of Sentence

A

DUM HONORABLE ROBERT N. BLOCK
ee UNITED STATES MAGISTRATE JUDGE

 

Received

_Clerk’s Office Copy 7 a " 3:20-mj-20333

 
